Case 6:18-cv-02194-ACC-EJK Document 108 Filed 04/13/21 Page 1 of 2 PageID 888




                     UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                            Case No. 6:18-cv-2194-ACC-EJK

JOSEPH D. CORNWELL, JR. ,
ROBERT A. LABELLA, JR. ,
SOMERSET SHORES
HOMEOWNER’S
ASSOCIATION, INC., DR.
PHILIPPS COMMUNITY
ASSOCIATION, INC., ORANGE
COUNTY TAX COLLECTOR,
JOMICO, LLC, GLORIA LA
BELLA, and ROBERT A.
LABELLA, JR. AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF ROBERT
ACCURSIO LABELLA,

                  Defendants.


                                   ORDER

      This cause is before the Court on Motion to Appeal In Forma Pauperis (Doc.

105) filed on December 15, 2020.

      The United States Magistrate Judge has submitted a report recommending

that the Motion be DENIED.
Case 6:18-cv-02194-ACC-EJK Document 108 Filed 04/13/21 Page 2 of 2 PageID 889




      After an independent de novo review of the record in this matter, and noting

that no objections were timely filed, the Court agrees entirely with the findings of

fact and conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed March 24, 2021 (Doc. 107) is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion to Appeal In Forma Pauperis is hereby DENIED.

      DONE and ORDERED in Orlando, Florida on April 7, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -2-
